Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
This is a non-final. Claims 1-8, 10-11, and 13-20 are pending.  


Status of Claims 
Applicant’s amendment date 12/28/2021, amending claims 1, 8, 10, 13-14, and 18-19. Cancelling claims 9, and 12. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 
Response to Amendment
The previously pending rejection under 35 USC 101 will be maintained. 
The pending rejection under 35 USC 103 will be maintained. 
The previously claim interpretation under 35 USC 112(f) will be maintained. 
The previously rejection under 35 USC 112(b) will be withdrawn. 

Response to Arguments 
Applicant arguments filed 12/28/2021 have been fully considered but they are not persuasive. Moreover, any new ground of rejection have been necessitated by applicant’s amendments to the claims. 
Response to amendments under 35 USC 101
Applicant’s amendment and/or arguments, with respect to the claim rejection under 35 USC 101 as set forth in the Office Action of 09/28/2021 have been fully considered and are not persuasive. Initially, the Examiner notes that applicant did not present any arguments against the claim interpretation under 35 USC 101 in the response. However, the Examiner has considered the amendments in an effort to expedite prosecution of the application. As such the claim rejection of the claims under USC 101 is maintained.
Response to amendments under 35 USC 112(f)
Applicant’s amendment and/or arguments, with respect to the claim interpretation under 35 USC 112(f) as set forth in the Office Action of 09/28/2021 have been fully considered and are not persuasive. Initially, the Examiner notes that applicant did not present any arguments against the claim interpretation under 35 USC 112(f) in the response. However, the Examiner has considered the amendments in an effort to expedite prosecution of the application. As such the claim interpretation of the claims under USC 112(f) is maintained.

Response to Argument under 35 USC 103: 
Applicants argue:  see applicant remarks page 14, 
At a minimum, Unser fails to disclose “receiving, from a review platform, a request to access a particular type of insight stored in the storage resource via an insights application programming interface (API), wherein the review platform allows customers to leave reviews of merchants” or “sending the corresponding insights for the particular type of insight to the review platform for displaying in association with merchant information on the review on the review platform.”  

Examiner respectfully disagree: 
Applicant is reminded that claims must be given their broadest reasonable interpretation. Referring back to applicant specification with regard to “a review platform”, in [0001], “review platforms may be accessed, for example, through websites or in applications that are downloaded to devices. Non-limiting example of review platforms include Google (with Google Reviews and Google My Business), Yelp, Amazon, and TripAdvisor. With regard to merchant information is broad in view of application specification [0002], [0017] and could be any information being reviewed to what has been sold that is being reviewed.  Further, the Examiner Note that the invention is providing the review information to customers, merchants, card issuers, and/or financial services companies. In view of the above, the review platform could be interpret it as any website, application that receive information which Unser clearly disclose in [0035] fig. 3a and Fig. 4 [0035]. With regard to receive a request to access a particular type of insight stored in the storage resource, Unser disclose in [0047] & [0053], “the analytics engine for analysis of select products, merchants, services, actions, and/or customers. Specific preferences and profiles may also be generated and stored in the analytics engine for application to transaction records”. Unser [0058], “the particular user request may be applied (block 580) to the analytics engine and attributes ascribed in block 570 in order to output enhanced information (block 590) relating to a service interval for a given action or event of the serviceable property adjusted by the selected data characteristics of the particular request”. Examiner assert the Unser disclose receiving, from a review platform, a request to access a particular type of insight stored in the storage resource. 

With regard to “sending the corresponding insights for the particular type of insight to the review platform for displaying in association with merchant information on the review on the review platform”. See Unser Fig. 4 [0048]-[0051], “460 wherein the categorized transactions data and customer and merchant profiles are processed according to select independent, dependent and/or specialized variables to identify trends, customer behaviors, and relationships between product and service purchases by customers, purchasing frequency intervals relating to particular customers, merchants and/or products and services, and probabilities associated with the likelihood of future customer purchases of particular products based on the analysis of the transactions data ….. (block 470) results in computation of probability scores or likelihood indicators (480) …. (block 490) from system 110 to provide informational messages …. Deliver insights to particular market segments, merchants, customers, and/or service providers”. Further Unser disclose in [0044], “provide particular insights”. Unser [0058], “the particular user request may be applied (block 580) to the analytics engine and attributes ascribed in block 570 in order to output enhanced information … adjusted by the selected data characteristics of the particular request … identify a list of likely new boat owner (e.g. boat purchasers within the last 12 months) in a given geographic region …. To gain insight into such purchasers and determine optimized intervals for approaching those potential customers for his/her particular service”. Also, see [0066-0067]. 
With regard to an insights application programming interface (API), wherein the reviews platform allows customers to leave reviews of merchants. In order to advance the prosecution of this application, Ghorbani US 2021/0133848 is introduced to disclose in [0052], “maintaining control of what functions are implemented may enable the core commerce facility 136 …. Enabled by its extension/application programing interface (API) 140 connection to applications 142”. Further, in [0058], [0060-0062], and [0073] disclose the feature of the API. Ghorbani also disclose sending the corresponding insights for the particular type of insight to the review platform for displaying in association with merchant information on the review on the review platform fig. 8 [0009], “cause the system to generate a set of recommendations to be presented, via a customer electronic device, to a customer associated with the first customer profile, the set of recommendations including the merchant offering associated with at least one attribute”. Further, in [0050], “provided to merchants or third-party commerce entities, such as providing consumer trends, marketing and sales insights, recommendations for improving sales, evaluation of customer behaviors, marketing and sales modeling, trends in fraud, and the like”. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-8, 10-11, and 13-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent Claims 1, 8, and 18 the claims, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: A method comprising: receiving transaction data, the transaction data comprising at least two transaction attributes; segmenting the transaction data based on a particular insight option of a plurality of insight options; determining a resulting insight for the particular insight option based on the segmented transaction data; the resulting insight; receiving, from the review, a request to access a particular type of insight [], wherein allow the customers to leave reviews of merchant; obtaining corresponding insights for the particular type of insight; and the corresponding insights for the particular type of insight to the review platform in association with merchant information on the review. 

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, 8, and 18 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.  If a claim limitation covers commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and concepts performed in the human mind (including an observation, evaluation, judgment, opinion) then it falls within the “method of organizing human activity” and “Mental Processes” grouping of abstract idea. Accordingly, the claims recite an abstract idea.

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “system”, “API”, “a storage resource”, and “an analysis engine”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

As a result, examiner asserts that claims 2-7, 10-11, 13-17 and 19-20 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 8, and 18 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 8, and 18 includes various elements that are not directed to the abstract idea. These elements include “system”, “API”, “a storage resource”, and “an analysis engine”.
Examiner asserts that a “system”, “API”, “a storage resource”, and “an analysis engine” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

In addition, [0018], of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Dependent claims 2-7, 10-11, 13-17 and 19-20 are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity and mental process. In addition, no additional elements are integrated to into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouping into a method of organizing human activity and mental process. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,“means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are in
Claim 18: 
A storage resource for 
An analysis engine Configured to: 
An insight access module configured to …
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18 line 4, the recited limitation “transaction data” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 	3 
Claims 19-20 are rejected for being dependent upon a rejected claim. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 10-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Unser et al US 2015/0332284 (hereinafter Unser) in view of Ghorbani et al. US 2021/0133848 (hereinafter Ghorbani).

Regarding Claim 1: 
A method comprising: 
receiving transaction data, the transaction data comprising at least two transaction attributes; (Unser fig. 3a [0035], “a database 310 containing a multiplicity of transaction data is included in managing computer system 110 … the transaction database 310 includes payment card transaction records 312 (EN: transaction records includes at least two transaction attributes”) 
segmenting the transaction data based on a particular insight option of a plurality of insight options; (Unser [0039-0040], “analytical processing of the transaction data includes performing one or more of variable analysis purchase sequencing, segmentation, clustering, and parameter modeling to establish profiles, trends and other attributes and relationships that link merchants, customers, events and serviceable properties … data segmentation of the transactions data associated with analytics engine 350 includes dividing information into groups”.) 
determining a resulting insight for the particular insight option based on the segmented transaction data; (Unser [0044], “the profiles and attributes from block 370 may be applied to one or more particular customers 382, merchants or service providers 384, markets 386, and other applications 388 in order to provide particular insights for a select application. Unser [0050], “order to provide information and insight relative to a select application (e.g. specific customer, merchant, service interval and/or property to be serviced”. Also, see Unser [0051], and [0058]) 
storing the resulting insight in a storage resource; receiving, from a review platform, (Unser clearly disclose in fig. 3a and Fig. 4 [0035]. with regard to receive a request to access a particular type of insight stored in the storage resource from a review platform”) a request to access a particular type of insight for a merchant stored in the storage resource via an insights [device input/output interface], [[wherein the review platform allows customers to leave reviews of merchants]]; (Unser [0047] & [0053], “the analytics engine for analysis of select products, merchants, services, actions, and/or customers. Specific preferences and profiles may also be generated and stored in the analytics engine for application to transaction records”. Unser [0058], “the particular user request may be applied (block 580) to the analytics engine and attributes ascribed in block 570 in order to output enhanced information (block 590) relating to a service interval for a given action or event of the serviceable property adjusted by the selected data characteristics of the particular request”.) 
obtaining corresponding insights for the particular type of insight from the storage resource; and sending the corresponding insights for the particular type of insight to the review platform for display in association with merchant information of the merchant and any corresponding reviews of the merchant on the review platform.   (See Unser Fig. 4 [0048]-[0051], “460 wherein the categorized transactions data and customer and merchant profiles are processed according to select independent, dependent and/or specialized variables to identify trends, customer behaviors, and relationships between product and service purchases by customers, purchasing frequency intervals relating to particular customers, merchants and/or products and services, and probabilities associated with the likelihood of future customer purchases of particular products based on the analysis of the transactions data ….. (block 470) results in computation of probability scores or likelihood indicators (480) …. (block 490) from system 110 to provide informational messages …. Deliver insights to particular market segments, merchants, customers, and/or service providers”. Unser [0044], “provide particular insights”. Unser [0058], “the particular user request may be applied (block 580) to the analytics engine and attributes ascribed in block 570 in order to output enhanced information … adjusted by the selected data characteristics of the particular request … identify a list of likely new boat owner (e.g. boat purchasers within the last 12 months) in a given geographic region …. To gain insight into such purchasers and determine optimized intervals for approaching those potential customers for his/her particular service”. Also, see [0066-0067]) but, specifically fails to disclose API wherein the review platform allows customers to leave reviews of merchants
However, Ghorbani teaches the following limitation: 
Receiving, from a platform, an insights application programming interface (API), (Ghorbani [0052], “maintaining control of what functions are implemented may enable the core commerce facility 136 …. Enabled by its extension/application programing interface (API) 140 connection to applications 142”. Further, in [0058], [0060-0062], and [0073] disclose the feature of the API.) 
wherein the review platform allows customers to leave reviews of merchants; (Ghorbani [0004], “provide a capability for customer who have purchased an offering to provide a review for that offering. Ghorbani [0073-0074], “the platform may provide a user interface, to be presented via the customer device 150, to enable the customer to provide a review. Also, see [0083])
sending the corresponding insights for the particular type of insight to the review platform for display in association with merchant information of the merchant and any corresponding reviews of the merchant on the review platform.  
(Ghorbani fig. 8 [0009], “cause the system to generate a set of recommendations to be presented, via a customer electronic device, to a customer associated with the first customer profile, the set of recommendations including the merchant offering associated with at least one attribute”. Further, in [0050], “provided to merchants or third-party commerce entities, such as providing consumer trends, marketing and sales insights, recommendations for improving sales, evaluation of customer behaviors, marketing and sales modeling, trends in fraud, and the like”.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system of Unser to include an insights API, as taught by Ghorbani, in order to access an insight via an insight API in a much shorter amount of time (e.g., only the time needed to automatically process the data against requestor inputs is needed (Ghorbani [0052]). Also, to access a particular type of insight to the review platform for display in association with merchant information (Ghorbani [0009]). 

Regarding Claim 2: 
Unser in view of Ghorbani disclose the method of claim 1, 
Unser further teach wherein the at least two transaction attributes comprise a merchant identifier, a masked user identifier, a time and date, a payment method, a country code of an issuer, a country code of the merchant, a state code of the merchant, a city code of the merchant, or a category code of the merchant.  (Unser [0036], EN: transaction data 314, customer 316 account identifier, customer geography and demographics data may be obtained by modeling of the customer information and may be categorized for example, by local, regional, state, county, (please see Unser [0037], [0054] zip code) and other geographic or population and statistical boundaries, merchant information 318 may include merchant name, merchant type or line of business (MCC code), geographic location of the merchant or purchase, information relating to the purchase amount and date of purchase, date of delivery or service, type (please see Unser [0028], merchant classification codes”) and the like”.  Also, see [0046])  
Regarding Claim 3: 
Referring back to applicant specification with regard to the different analysis, in [0026], inferential analysis 206 includes linear regression analysis. In [0027], “cross-segment analysis 210 can be made across different segments. In [0024], “descriptive analysis 202 refers to measures of frequency (e.g., mean, median, mode), and in [0025], “user analysis refers to the evaluation of behavior or characteristics of a particular user or group of users”
Unser in view of Ghorbani disclose the method of claim 1, 
Unser further teach wherein determining the resulting insight for the particular insight option based on the segmented transaction data comprises performing at least one of 
inferential analysis, (Unser [0038], “analytics engine 350 … analysis techniques, such as regression analysis”. Unser [0063], “transactions data may be analyzed by the system using regression analysis”. Also, see [0056])  
cross-segment analysis, (Unser [0020], “the analytics engine may user models such as … segmentation and clustering applied to the transactions data”. Unser [0039], “one or more variable analysis purchase sequencing, segmentation, clustering … cluster or group certain sets of objects whereby objects in the same group express a degree of similarity”.) 
descriptive analysis, (Unser [0038], “variable analysis of purchasing frequency”. Unser [0064], “analysis of … relative frequencies [0066], “determined average may be calculated as the arithmetic average (mean). The average may be calculated as a median, mode, geometric mean”.) or user analysis on the segmented transaction data.  (Unser [0042], “analytics engine then determines relevant characteristics associated with categorized transactions data”.)

Regarding Claim 5: 
Unser in view of Ghorbani disclose the method of claim 1, 
Unser further teach wherein the at least two transaction attributes comprise a merchant identifier, a masked user identifier, and at least one of a country code of an issuer, a country code of the merchant, a state code of the merchant, or a city code of the merchant, (Unser [0036], EN: transaction data 314, customer 316 account identifier, customer geography and demographics data may be obtained by modeling of the customer information and may be categorized for example, by local, regional, state, county, (please see Unser [0037], [0054] zip code) and other geographic or population and statistical boundaries, merchant information 318 may include merchant name, merchant type or line of business (MCC code), geographic location of the merchant or purchase, information relating to the purchase amount and date of purchase, date of delivery or service, type (please see Unser [0028], merchant classification codes”) and the like”.  Also, see [0046]) wherein the resulting insight for the particular insight option comprises a location-based community of customers for each merchant.  (Unser [0053-0055], “the query may request a list of likely new boat owners within a given local geographic region (e.g., within the state of Virginia) …. Processed via the analytics engine according to statistical analysis for determining those customer … indicates a likelihood of a customer’s new boats purchase at a merchant boat dealer”.) 
Regarding Claim 7: 
Unser in view of Ghorbani disclose the method of claim 1, 
Unser further teach wherein the at least two transaction attributes comprise a merchant identifier and a time and date, (Unser [0036], EN: merchant information 318 may include merchant name, merchant type or line of business (MCC code), geographic location of the merchant or purchase, information relating to the purchase amount and date of purchase, date of delivery or service, type (please see Unser [0028], merchant classification codes”) and the like”.  Also, see [0046]) wherein the resulting insight for the particular insight option comprises an operational status of each merchant. (Unser [0034], “providing enhanced data relating to updated predicted customer delivery schedules, updated customer product repair intervals, and updated customer list of potential or existing customers predicted to require servicing of a given product within a predetermined future time intervals”. Unser [0073], “a user may query the system in order to compare particular auto mechanics …. Providing insight into the particular merchant’s business”.) 
Regarding Claim 8: 
 A computer-readable storage medium having instructions stored thereon that when executed by a computing system, direct the computing system to at least: 
receive transaction data, the transaction data comprising at least two transaction attributes; (Unser fig. 3a [0035], “a database 310 containing a multiplicity of transaction data is included in managing computer system 110 … the transaction database 310 includes payment card transaction records 312 (EN: transaction records includes at least two transaction attributes”)
segment the transaction data based on a particular insight option of a plurality of insight options; (Unser [0039-0040], “analytical processing of the transaction data includes performing one or more of variable analysis purchase sequencing, segmentation, clustering, and parameter modeling to establish profiles, trends and other attributes and relationships that link merchants, customers, events and serviceable properties … data segmentation of the transactions data associated with analytics engine 350 includes dividing information into groups”.)
determine a resulting insight for the particular insight option based on the segmented transaction data; (Unser [0044], “the profiles and attributes from block 370 may be applied to one or more particular customers 382, merchants or service providers 384, markets 386, and other applications 388 in order to provide particular insights for a select application. Unser [0050], “order to provide information and insight relative to a select application (e.g. specific customer, merchant, service interval and/or property to be serviced”. Also, see Unser [0051], and [0058])
store the resulting insight in a storage resource; and provide, to a review platform, (Unser clearly disclose in fig. 3a and Fig. 4 [0035]. with regard to receive a request to access a particular type of insight stored in the storage resource from a review platform”) an insights [device input/output interface] comprising one or more [device input/output interface] for requesting specific insights stored in the storage resource,[…]  (Unser [0044], “provide particular insights”. Unser [0058], “the particular user request may be applied (block 580) to the analytics engine and attributes ascribed in block 570 in order to output enhanced information … adjusted by the selected data characteristics of the particular request … identify a list of likely new boat owner (e.g. boat purchasers within the last 12 months) in a given geographic region …. To gain insight into such purchasers and determine optimized intervals for approaching those potential customers for his/her particular service”. Also, see [0066-0067]. Unser [0047] & [0053], “the analytics engine for analysis of select products, merchants, services, actions, and/or customers. Specific preferences and profiles may also be generated and stored in the analytics engine for application to transaction records”. Unser [0058], “the particular user request may be applied (block 580) to the analytics engine and attributes ascribed in block 570 in order to output enhanced information (block 590) relating to a service interval for a given action or event of the serviceable property adjusted by the selected data characteristics of the particular request”.) 
and in response to receiving a request, from the review platform, for a particular type of insight for a merchant via [[the insights API]]:  obtain the transaction data, segment the transaction data based on the particular insight option, wherein the particular insight option corresponds to the particular type of insight for the merchant; determine the resulting insight; and send the resulting insight to the review platform for display in association with merchant information of the merchant and any corresponding reviews of the merchant on the review platform. (Referring back to applicant specification with regard to “transaction data”, in [0002], “this transaction data may be collected by the merchant itself (for transactions occurring at that specific merchant)”. See Unser Fig. 4 [0048]-[0051], “460 wherein the categorized transactions data and customer and merchant profiles are processed according to select independent, dependent and/or specialized variables to identify trends, customer behaviors, and relationships between product and service purchases by customers, purchasing frequency intervals relating to particular customers, merchants and/or products and services, and probabilities associated with the likelihood of future customer purchases of particular products based on the analysis of the transactions data ….. (block 470) results in computation of probability scores or likelihood indicators (480) …. (block 490) from system 110 to provide informational messages …. Deliver insights to particular market segments, merchants, customers, and/or service providers”. Unser [0044], “provide particular insights”. Unser [0058], “the particular user request may be applied (block 580) to the analytics engine and attributes ascribed in block 570 in order to output enhanced information … adjusted by the selected data characteristics of the particular request … identify a list of likely new boat owner (e.g. boat purchasers within the last 12 months) in a given geographic region …. To gain insight into such purchasers and determine optimized intervals for approaching those potential customers for his/her particular service”. Also, see [0066-0067]) 
but, specifically fails to disclose API; , wherein the review platform allows customers to leave reviews of merchants; 
However, Ghorbani teaches the following limitation: 
Provide, to a review platform an insights; an insights application programming interface (API) comprising one or more APIs; (Ghorbani [0052], “maintaining control of what functions are implemented may enable the core commerce facility 136 …. Enabled by its extension/application programing interface (API) 140 connection to applications 142”. Further, in [0058], [0060-0062], and [0073] disclose the feature of the API.) 
wherein the review platform allows customers to leave reviews of merchants; and in response to receiving a request, from the review platform, for a particular type of insight for a merchant via the insights API:  (Ghorbani [0004], “provide a capability for customer who have purchased an offering to provide a review for that offering. Ghorbani [0073-0074], “the platform may provide a user interface, to be presented via the customer device 150, to enable the customer to provide a review. Also, see [0083]) 
determine the resulting insight; and send the resulting insight to the review platform for display in association with merchant information of the merchant and any corresponding reviews of the merchant on the review platform. (Ghorbani fig. 8 [0009], “cause the system to generate a set of recommendations to be presented, via a customer electronic device, to a customer associated with the first customer profile, the set of recommendations including the merchant offering associated with at least one attribute”. Ghorbani [0050], “the transactional data may be processed to product analytics, which in turn may be provided to merchants or third-party commerce entities, such as providing consumer trends, marketing and sales insights, recommendations for improving sales, evaluation of customer behavior, marketing and sales modeling”)

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system of Unser to include an insights API, as taught by Ghorbani, in order to access an insight via an insight API in a much shorter amount of time (e.g., only the time needed to automatically process the data against requestor inputs is needed (Ghorbani [0052]). Also, to access a particular type of insight to the review platform for display in association with merchant information (Ghorbani [0009]). 

Regarding Claim 9: (Cancelled)

Regarding Claim 10: 
Unser in view of Ghorbani disclose the medium of claim 8, 
Unser further teach wherein the particular type of insight comprises at least one of a frequency of returning customers, a frequency of new customers, a community of customers, whether a merchant is popular with tourists or locals, a payment method being used by customers at a merchant, or an operational status of a merchant.  .  (Unser [0053], “the query may request a list of likely new boat owners within a given local geographic region …. Determining those customer that have purchased the serviceable property”. Unser [0034], “providing enhanced data relating to updated predicted customer delivery schedules, updated customer product repair intervals, and updated customer list of potential or existing customers predicted to require servicing of a given product within a predetermined future time intervals”. Unser [0073], “a user may query the system in order to compare particular auto mechanics …. Providing insight into the particular merchant’s business”)
Regarding Claim 11: 
Unser in view of Ghorbani disclose the medium of claim 8, 
Unser further teach wherein the request to access the particular type of insight comprises a merchant identifier.  (Unser [0047], “profiles for each merchant are also generated and may further segmented according to geographic location, size, and relative transaction amounts”. Unser [0050], “insight relative to a select application (specific merchant”). Unser [0073], “a user may query the system in order to compare particular auto mechanics …. Obtain merchant profile data useful for providing insight into the particular merchant’s business”.) 
Regarding Claim 12: (Cancelled)
Regarding Claim 13: 
Unser in view of Ghorbani disclose the medium of claim 8, 
Unser further teach wherein the request to access the particular type of insight comprises a merchant identifier.  (Unser [0036], EN: transaction data 314, customer 316 account identifier, customer geography and demographics data may be obtained by modeling of the customer information and may be categorized for example, by local, regional, state, county, (please see Unser [0037], [0054] zip code) and other geographic or population and statistical boundaries, merchant information 318 may include merchant name, merchant type or line of business (MCC code), geographic location of the merchant or purchase, information relating to the purchase amount and date of purchase, date of delivery or service, type (please see Unser [0028], merchant classification codes”) and the like”.  Also, see [0046])  
Regarding Claim 14: 
Unser in view of Ghorbani disclose the medium of claim 8, 
Unser further teach wherein the particular type of insight comprises at least one of a frequency of returning customers, a frequency of new customers, a community of customers, whether a merchant is popular with tourists or locals, a payment method being used by customers at a merchant, or an operational status of a merchant.   (Unser [0053], “the query may request a list of likely new boat owners within a given local geographic region …. Determining those customer that have purchased the serviceable property”. Unser [0034], “providing enhanced data relating to updated predicted customer delivery schedules, updated customer product repair intervals, and updated customer list of potential or existing customers predicted to require servicing of a given product within a predetermined future time intervals”. Unser [0073], “a user may query the system in order to compare particular auto mechanics …. Providing insight into the particular merchant’s business”). Unser [0053-0055], “the query may request a list of likely new boat owners within a given local geographic region (e.g., within the state of Virginia) …. Processed via the analytics engine according to statistical analysis for determining those customer … indicates a likelihood of a customer’s new boats purchase at a merchant boat dealer”.)
Regarding Claim 15: 
Unser in view of Ghorbani disclose the medium of claim 8, 
Unser further teach wherein the at least two transaction attributes comprise a merchant identifier, a masked user identifier, a time and date, a payment method, a country code of an issuer, a country code of the merchant, a state code of the merchant, a city code of the merchant, or a category code of the merchant.  (Unser [0036], EN: transaction data 314, customer 316 account identifier, customer geography and demographics data may be obtained by modeling of the customer information and may be categorized for example, by local, regional, state, county, (please see Unser [0037], [0054] zip code) and other geographic or population and statistical boundaries, merchant information 318 may include merchant name, merchant type or line of business (MCC code), geographic location of the merchant or purchase, information relating to the purchase amount and date of purchase, date of delivery or service, type (please see Unser [0028], merchant classification codes”) and the like”.  Also, see [0046])  
Regarding Claim 16: 
Referring back to applicant specification with regard to the different analysis, in [0026], inferential analysis 206 includes linear regression analysis. In [0027], “cross-segment analysis 210 can be made across different segments. In [0024], “descriptive analysis 202 refers to measures of frequency (e.g., mean, median, mode), and in [0025], “user analysis refers to the evaluation of behavior or characteristics of a particular user or group of users”

Unser in view of Ghorbani disclose the medium of claim 8, 
Unser further teach wherein the instructions to determine the resulting insight direct the computing system to: perform at least one of inferential analysis, (Unser [0038], “analytics engine 350 … analysis techniques, such as regression analysis”. Unser [0063], “transactions data may be analyzed by the system using regression analysis”. Also, see [0056])  
cross-segment analysis, (Unser [0020], “the analytics engine may user models such as … segmentation and clustering applied to the transactions data”. Unser [0039], “one or more variable analysis purchase sequencing, segmentation, clustering … cluster or group certain sets of objects whereby objects in the same group express a degree of similarity”.)
descriptive analysis, (Unser [0038], “variable analysis of purchasing frequency”. Unser [0064], “analysis of … relative frequencies [0066], “determined average may be calculated as the arithmetic average (mean). The average may be calculated as a median, mode, geometric mean”.) or 
user analysis on the segmented transaction data.  (Unser [0042], “analytics engine then determines relevant characteristics associated with categorized transactions data”.)
Regarding Claim 17: 
Unser in view of Ghorbani disclose the medium of claim 8, 
Unser further teach further comprising instructions that direct the computing system to: provide a push service configured to identify one or more recipients of a particular type of insight; and send, to each identified recipient of the one or more recipients, corresponding insights for the particular type of insight.  (Unser [0067], “in response to this determination, the computer system may also prompt the merchant to send to a particular customer a targeted advertisement or reminder at a given time interval …. Output an alert message advising as to the customer’s”.) 
Regarding Claim 18: 
A system comprising: 
a storage resource for storing insights; a transaction resource; and an analysis engine configured to: receive, from the transaction resource, transaction data comprising at least two transaction attributes; (Unser fig. 3a [0035], “a database 310 containing a multiplicity of transaction data is included in managing computer system 110 … the transaction database 310 includes payment card transaction records 312 (EN: transaction records includes at least two transaction attributes”)
segment the transaction data based on a particular insight option of a plurality of insight options; and (Unser [0039-0040], “analytical processing of the transaction data includes performing one or more of variable analysis purchase sequencing, segmentation, clustering, and parameter modeling to establish profiles, trends and other attributes and relationships that link merchants, customers, events and serviceable properties … data segmentation of the transactions data associated with analytics engine 350 includes dividing information into groups”.)
determine a resulting insight for the particular insight option based on the segmented transaction data; (Unser [0044], “the profiles and attributes from block 370 may be applied to one or more particular customers 382, merchants or service providers 384, markets 386, and other applications 388 in order to provide particular insights for a select application. Unser [0050], “order to provide information and insight relative to a select application (e.g. specific customer, merchant, service interval and/or property to be serviced”. Also, see Unser [0051], and [0058]) and 
an insight access module configured to manage and provide access to the insights stored in the storage resource to a review platform, (Unser clearly disclose in fig. 3a and Fig. 4 [0035]. with regard to receive a request to access a particular type of insight stored in the storage resource from a review platform”) the insight access module supporting an insights [[application programming interface (API)]] or a push service, [[wherein the review platform allows customers to leave reviews of merchant]].  (Unser [0044], “provide particular insights”. Unser [0058], “the particular user request may be applied (block 580) to the analytics engine and attributes ascribed in block 570 in order to output enhanced information … adjusted by the selected data characteristics of the particular request … identify a list of likely new boat owner (e.g. boat purchasers within the last 12 months) in a given geographic region …. To gain insight into such purchasers and determine optimized intervals for approaching those potential customers for his/her particular service”. Also, see [0066-0067]. Unser [0047] & [0053], “the analytics engine for analysis of select products, merchants, services, actions, and/or customers. Specific preferences and profiles may also be generated and stored in the analytics engine for application to transaction records”. Unser [0058], “the particular user request may be applied (block 580) to the analytics engine and attributes ascribed in block 570 in order to output enhanced information (block 590) relating to a service interval for a given action or event of the serviceable property adjusted by the selected data characteristics of the particular request”.)  but, specifically fails to disclose API,  wherein the review platform allows customers to leave reviews of merchant
However, Ghorbani teaches the following limitation: 
an insights API, (Ghorbani [0052], “maintaining control of what functions are implemented may enable the core commerce facility 136 …. Enabled by its extension/application programing interface (API) 140 connection to applications 142”. Further, in [0058], [0060-0062], and [0073] disclose the feature of the API.) 
wherein the review platform allows customers to leave reviews of merchant; (Ghorbani [0004], “provide a capability for customer who have purchased an offering to provide a review for that offering. Ghorbani [0073-0074], “the platform may provide a user interface, to be presented via the customer device 150, to enable the customer to provide a review. Also, see [0083])
an insight access module configured to manage and provide access to the insights stored in the storage resource to a review platform. (Ghorbani fig. 8 [0009], “cause the system to generate a set of recommendations to be presented, via a customer electronic device, to a customer associated with the first customer profile, the set of recommendations including the merchant offering associated with at least one attribute”. Further, in [0050], “provided to merchants or third-party commerce entities, such as providing consumer trends, marketing and sales insights, recommendations for improving sales, evaluation of customer behaviors, marketing and sales modeling, trends in fraud, and the like”.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system of Unser to include an insights API, as taught by Ghorbani, in order to access an insight via an insight API in a much shorter amount of time (e.g., only the time needed to automatically process the data against requestor inputs is needed (Ghorbani [0052]). Also, to access a particular type of insight to the review platform for display in association with merchant information (Ghorbani [0009]). 

Regarding Claim 19: 
Unser in view of Ghorbani disclose the system of claim 18, 
Unser further teach wherein the at least two transaction attributes comprise a merchant identifier of a merchant, a masked user identifier, a time and date, a payment method, a country code of an issuer, a country code of the merchant, a state code of the merchant, a city code of the merchant, or a category code of the merchant.  (Unser [0036], EN: transaction data 314, customer 316 account identifier, customer geography and demographics data may be obtained by modeling of the customer information and may be categorized for example, by local, regional, state, county, (please see Unser [0037], [0054] zip code) and other geographic or population and statistical boundaries, merchant information 318 may include merchant name, merchant type or line of business (MCC code), geographic location of the merchant or purchase, information relating to the purchase amount and date of purchase, date of delivery or service, type (please see Unser [0028], merchant classification codes”) and the like”.  Also, see [0046])  
Regarding Claim 20: 
Referring back to applicant specification with regard to the different analysis, in [0026], inferential analysis 206 includes linear regression analysis. In [0027], “cross-segment analysis 210 can be made across different segments. In [0024], “descriptive analysis 202 refers to measures of frequency (e.g., mean, median, mode), and in [0025], “user analysis refers to the evaluation of behavior or characteristics of a particular user or group of users”

Unser in view of Ghorbani disclose the system of claim 18, 
Unser further teach wherein the analysis engine is configured to determine the resulting insight by performing at least one of inferential analysis, (Unser [0038], “analytics engine 350 … analysis techniques, such as regression analysis”. Unser [0063], “transactions data may be analyzed by the system using regression analysis”. Also, see [0056])  
cross-segment analysis, (Unser [0020], “the analytics engine may user models such as … segmentation and clustering applied to the transactions data”. Unser [0039], “one or more variable analysis purchase sequencing, segmentation, clustering … cluster or group certain sets of objects whereby objects in the same group express a degree of similarity”.) 
descriptive analysis, (Unser [0038], “variable analysis of purchasing frequency”. Unser [0064], “analysis of … relative frequencies [0066], “determined average may be calculated as the arithmetic average (mean). The average may be calculated as a median, mode, geometric mean”.) or 
user analysis. (Unser [0042], “analytics engine then determines relevant characteristics associated with categorized transactions data”.)

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Unser et al US 2015/0332284 (hereinafter Unser) in view of Ghorbani et al. US 2021/0133848 (hereinafter Ghorbani). Further, in view of Alex et al. US 2013/0073340 (hereinafter Alex).
Regarding Claim 4: 
Unser in view of Ghorbani disclose the method of claim 1, 
Unser further teach wherein the at least two transaction attributes comprise a merchant identifier and a masked user identifier, (Unser [0036], EN: transaction data 314, customer 316 account identifier, customer geography and demographics data may be obtained by modeling of the customer information and may be categorized for example, by local, regional, state, county, (please see Unser [0037], [0054] zip code) and other geographic or population and statistical boundaries, merchant information 318 may include merchant name, merchant type or line of business (MCC code), geographic location of the merchant or purchase, information relating to the purchase amount and date of purchase, date of delivery or service, type (please see Unser [0028], merchant classification codes”) and the like”.  Also, see [0046])  
wherein the resulting insight for the particular insight option comprises a frequency (Unser [0018] & [0041], “purchasing frequencies”.) of [[returning]] customers for each merchant and a frequency of new customers for that merchant.  (Unser [0053], “the query may request a list of likely new boat owners within a given local geographic region …. Determining those customer that have purchased the serviceable property”. ) but, specifically fails to disclose returning customer for each merchant
Alex teaches following limitation: 
wherein the resulting insight for the particular insight option comprises a frequency of returning customers for each merchant and a frequency of new customers for that merchant.  (Alex figs. 8-9 [0044-0045], “permit a merchant to review a percentage of sales (again, based upon spend data and/or transaction data) to returning and/or new customers … average number of transactions 904 for returning and new customer”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system of Unser to include the feature of determining a frequency of returning customer for each merchant, as taught by Alex, in order to determine a frequency of returning customers for each merchant and a frequency of new customers for that merchant (Alex figs. 8-9). It will allow the user access to a variety of specific information about the growth and performance of the business (Alex [0003]). 


Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Unser et al US 2015/0332284 (hereinafter Unser) in view of Ghorbani et al. US 2021/0133848 (hereinafter Ghorbani). Further, in view of Downs et al. US 2017/0213208 (hereinafter Downs).
Regarding Claim 6: 
Unser in view of Ghorbani disclose the method of claim 1, 
Unser further teach wherein the at least two transaction attributes comprise a merchant identifier and a payment method, wherein the resulting insight for the particular insight option comprises [[accepted]] methods of payment at each merchant.  (Unser [0028], “determination of a merchant classification or category may be implemented using one or more indicia …. “merchant category code” or “MCC” is also a four-digit number assigned to a business by an entity that issues payment cars or by payment card transaction processors at the time the merchant is set up to accept a particular payment car”.) but, specifically fails to disclose accepted methods of payment at each merchant.
However, Downs teaches the following limitation: 
wherein the at least two transaction attributes comprise a merchant identifier and a payment method, wherein the resulting insight for the particular insight option comprises accepted methods of payment at each merchant. (Downs [0003], “determining whether a merchant accepts payment cards are knows. Identifying merchant who are acceptors of payment cards, including merchant names and address information …. Identify whether one or more merchants are currently accepting MasterCard payment card transaction. Downs [0027], “insight into their customers’ acceptance data to predict merchants likely to accept additional commercial car products”.) 

	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Unser to include the feature determining/finding accepted method of payment at each merchant, as taught by Downs, in order to determine whether a merchant accepts payment cards (Downs [0003] & [0027]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen, Daqing, Sai Laing Sain, and Kun Guo. "Data mining for the online retail industry: A case study of RFM model-based customer segmentation using data mining." Journal of Database Marketing & Customer Strategy Management 19.3 (2012): 197-208.
Strauss et al. US 2017/0316459: Data system for adaptive incentive allocation in an online networked environment. 
Field-Darragh et al. US 2014/0279294: System and methods for order fulfilment, inventory management, and providing personalized services to customers. 
Sharp US 2016/0012465: System and method for distributing, receiving, and using funds or credits and apparatus thereof. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID
 Examiner, Art Unit 3623                                                                                                                                                                                            

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624